NEWS RELEASE Exhibit 99.1 For information, contact: Media – Susan Moore (713) 309-4645 Investors – Doug Pike (713) 309-4590 Lyondell Reports Second-Quarter 2007 Results Highlights – Income from continuing operations of $271 million or $1.02 per share – Driven by strong refining and fuels results – Announced pending sale of company to Basell for $48 per share – All-cash transaction valued at approximately $19 billion – Inorganic chemicals sold for $1.3 billion; $1.05 billion after tax – Debt repayments of $1.3 billion HOUSTON (July 26, 2007) –
